Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiyotomi et al. (Pub No. US 2019/0378739 A1, hereinafter Kiyotomi).
	With regards to claim 1, Kiyotomi teaches a method for positioning a wafer, which is applied to a thin film process, comprising: 
Step Si: obtaining a state distribution of a first surface of a first wafer after the thin film process performed on the first wafer, wherein the first surface is the surface opposite to a surface that the thin film formed thereon in the thin film process (see ¶59, state distribution of rear surface of wafer obtained after resist film deposition; part of the imaging module 3); and 
Step S2: determining whether the first wafer is located at an ideal positioning center according to the state distribution of the first surface; when the first wafer is not located at the ideal positioning center, a positioning position of a second wafer to be subjected to the thin film process is adjusted according to the state distribution of the first surface to position the second wafer at the ideal positioning center during the thin film process (see ¶85, adjustment made based on imaging module 3, assumption is taken wherein the wafer is located at the ideal positioning center; see ¶87, adjustments made to X and Y direction positions for subsequent wafer).

With regards to claim 8, Kiyotomi teaches the method of claim 1, wherein the thin film process comprises an epitaxy process and/or a deposition process (see ¶2).

With regards to claim 11, Kiyotomi teaches a semiconductor manufacturing apparatus, which is applied to a thin film process, comprising: 
a wafer carrier for carrying a wafer during the thin film process; and 
a positioning device for positioning the wafer at an ideal positioning center on the wafer carrier, and comprising a processor and an executable program instruction, wherein the positioning device performs the method of claim 1 when the processor performs the executable program instruction (see ¶64-¶66, see Fig. 17, controller 100 present with a wafer carrier and a positioning device).

With regards to claim 12, Kiyotomi teaches the apparatus of claim 11, further comprising a transferring device for transferring the wafer to the wafer carrier; 
wherein, in the Step S2, the step to adjust the positioning position of the second wafer according to the state distribution of the first surface comprises adjusting the transferring device according to the state distribution of the first surface (see ¶54, adjustment of the transfer position is performed which involves transferring of wafer to carrier).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyotomi as applied to claim 1 above, and further in view of Ohnishi (Pub No. US 2011/0073037 A1, hereinafter Ohnishi).
With regards to claim 2, Kiyotomi is silent teaching the method of claim 1, wherein the state distribution of the first surface comprises a backside Z height double derivative (BZDD) distribution of the first surface.
In the same field of endeavor, Ohnishi teaches the use of a back surface ZDD in order to calculate near-edge curvature geometry to evaluate accelerated change in displacements such as warpage (see ¶71).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a back surface ZDD in order to calculate near-edge curvature geometry to evaluate accelerated change in displacements such as warpage as taught by Ohnishi.

With regards to claim 3, Ohnishi teaches the method of claim 2, wherein the BZDD distribution of the first wafer surface is obtained by the step comprising: 
detecting a height of the first surface at a position having a distance from the first wafer center with a radius direction, and obtaining a height data of the first surface with various distances and various radius directions; and 
calculating the ZDD distribution of the first surface at various radius directions based on the height data (see Fig. 5 and 7, also see ¶76 and ¶86, based on different radii and directions, height data obtained and calculating ZDD distribution).

With regards to claim 7, Ohnishi teaches the method of claim 3, wherein the position having a distance from the first wafer center with a radius direction comprises multiple positions set on the radius direction with an equal interval between each other in each radius direction (see Figs. 5 and 7, equal intervals can be deduced from the graphs along radial direction).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML